DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/18/2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claim 92 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of a single species in the reply filed on 11/18/2022 is also acknowledged.
The elected species read upon claims 1-2, 7-8, 13-18, 20, 25, 27, 29, 31-36, 46, 52-54, 60-62, 81 and 87.  Claims 3-5, 21, 28, 38-39, 42-43, 51 and 57-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Allowable Subject Matter
The instant claims are drawn to compounds of Formula I.  The compounds of Formula I have been searched and are free of the art and non-obvious.  There is no related prior art.  Furthermore, the compounds contain written support and are considered to be enabled.  
However, the claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. 11,084,832.
To place claims 1-5, 7-8, 13-18, 20-21, 25, 27-29, 31-36, 38-39, 42-43, 46, 51-54, 57-62, 81 and 87 in condition for ALLOWANCE, Applicant is encouraged to timely file a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d), and cancel the non-elected method of claim 92.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-8, 13-18, 20, 25, 27, 29, 31-36, 46, 52-54, 60-62, 81 and 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 11,084,832 in view of Williams et al (Foye’s Principles of Medicinal Chemistry, 5th Edition, Pages 59-63, 2002).
Although the claims at issue are not identical, they are not patentably distinct from each other.  
The instant claims are drawn to compounds of Formula I (which are taught by the Specification for use in the treatment of HIV) which embrace the following compound species 
    PNG
    media_image1.png
    145
    300
    media_image1.png
    Greyscale
wherein R1 is C6 aryl; R2 is H; R3 is halo (i.e., F); R3b is H; W1 is CR5aR5b wherein R5a and R5b are each H; W2 is CR6aR6b wherein R6a and R6b are each H; R4a is C1 alkyl; and R4b is H.
The ‘832 claims are similarly drawn to compounds of Formula I (which are taught for use in the treatment of HIV), in particular compounds of Formula IX:
    PNG
    media_image2.png
    133
    246
    media_image2.png
    Greyscale
 wherein R1 is H or C6-10 aryl (claim 29).
As such, the ‘832 claims structurally and functionally related compounds which differ from the instantly claimed compounds in R3 and R4.
Yet, as taught by Williams et al “[w]hen a lead compound is first discovered for a particular disease state, it often lacks the required potency and pharmacokinetic properties suitable for making it a viable clinical candidate… The medicinal chemist therefore must modify the compound to reduce or eliminate these undesirable features without losing the desired biological activity.  Replacement or modification of functional groups with other groups having similar properties is known as isosteric or bioisosteric replacement” (Page 59).  Although it is clear that "the use of bioisosteric replacement (classical or nonclassical) in drug development is highly dependent upon the biological system being investigated” and that “[n]o hard and fast rules exist to determine what bioisosteric replacement is going to work with a given molecule” it is also clear that “some generalizations have been possible” (Page 60).  Notably, one such generalization is that -H groups can be replaced with -CH3 and -F (Page 61, Table 2.9).  
Furthermore, the ‘832 claims embrace compounds wherein R3 is halo (i.e., wherein X in the ‘832 claim 1 is CR8aR8b and R8a is halo) and R4 is C1 alkyl (i.e., wherein Z in the ‘832 claim 1 is CR9aR9b where R9b is C1 alkyl).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611